Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This action is responsive to the Application filed on 9/9/2021, which is a continuation of application 16824820, which was filed on 3/20/2020 and now US Patent 11144776, 16824820 is a continuation of application 16223177, which was filed on 12/18/2018 and now US Patent 10769468, 16223177 is a continuation of application 15561548, which was filed on 9/26/2017 and now US Patent 10192128, 15561548 is a national stage entry of PCT/JP2015/059747 with International Filing Date 3/27/2015.  Claims 1-12 are pending in this application.  A filing date of 9/9/2021 is acknowledged. Claims 1 and 5 and 9 are independent claims.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 11, 12, 5, 6, 7, 8, 13, 14, 15, 16 of U.S. Patent No. 11144776. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please note independent claim 9 of Patent 11144776 cites features, as cited in instant application. Based on similar analysis, independent Claim 5 is “a mobile surveillance system” claim and cites similar limitations as claim 5 in patent 11144776.  Independent claim 9 is “a non-transitory computer-readable storage medium” claim and cites similar limitations as cited in claim 13 in patent 11144776.  The features of the instant claims 2-4, 6-8, 10-12 do not appear to contain additional limitations over the claims 10-12, 6-8, 14-16 of patent 11144776 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application
Patent 11144776
1. A control method executed by a computer, comprising: displaying a surveillance image on a touch panel display; performing a first process that is to set an event detection region with respect to a surveillance image or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display; and switching from the second process to the first process when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order.
9. A control method executed by a computer, comprising: displaying a surveillance image on a touch panel display; performing a first process that is to set an event detection region with respect to a surveillance image or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display; and switching from the second process to the first process when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order.
5. A mobile surveillance system comprising: a surveillance camera; and a mobile surveillance apparatus; 
wherein the mobile surveillance apparatus comprising: a touch panel display; and at least one processor configured to: 

display a surveillance image acquired by the surveillance camera on the touch panel display; perform a first process that is to set an event detection region with respect to the surveillance image or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display; and switch from the second process to the first process when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order.
5. A mobile surveillance system comprising: a surveillance camera; and a mobile surveillance apparatus; wherein the mobile surveillance apparatus comprising: a touch panel display configured to display a surveillance image; and at least one processor configured to: 
display a surveillance image acquired by the surveillance camera on the touch panel display; perform a first process that is to set an event detection region with respect to a surveillance image or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display; and switch from the second process to the first process when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order.
9. A non-transitory computer-readable storage medium storing a program that causes a computer to execute: displaying a surveillance image on a touch panel display; performing a first process that is to set an event detection region with respect to the surveillance image or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display; and switching from the second process to the first process when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order.
13. A non-transitory computer-readable storage medium storing a program that causes a computer to execute: displaying a surveillance image on a touch panel display; performing a first process that is to set an event detection region with respect to a surveillance image or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display; and switching from the second process to the first process when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jason Laska et al (US Publication 20160092044 A1, hereinafter Laska), and in view of Christopher Fleizach et al (US Publication 20140165000 A1, hereinafter Fleizach).

As for independent claim 1, Laska discloses: A mobile surveillance system comprising (Laska [0045], video-based surveillance and security monitoring of premises generates a continuous video feed): a surveillance camera (Laska [0007] displaying a video monitoring user interface on the display including a camera feed from a camera located remotely from the client device in a first region of the video monitoring user interface and an event timeline in a second region of the video monitoring user interface, where the event timeline includes a plurality of event indicators for a plurality of motion events previously detected by the camera); and a mobile surveillance apparatus (Laska [0007] displaying a video monitoring user interface on the display including a camera feed from a camera located remotely from the client device in a first region of the video monitoring user interface and an event timeline in a second region of the video monitoring user interface, where the event timeline includes a plurality of event indicators for a plurality of motion events previously detected by the camera); wherein the mobile surveillance apparatus comprising: a touch panel display (Laska [0119] a touch screen display, a touch-sensitive input pad); and at least at least one processor (Laska [0119] one or more processing units) configured to: display a surveillance image acquired by the surveillance camera on the touch panel display (Laska Fig. 9A and [0155], a video monitoring user interface of the application on the touch screen, the first region includes a video feed from a respective camera among the one or more camera associated with the smart home environment, the first region includes the time of the video feed being displayed in the first region and also an indicator indicating that the video feed being displayed in the first region is a live feed); perform a first process that is to set an event detection region with respect to a surveillance image (Laska [0173], displaying a customizable outline for a zone of interest on the touch screen in response to detecting selection of the “Make Zone” affordance in Fig. 9K, in Fig. 9L, the customizable outline is rectangular, in some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A) or a second process that is to change a display range of the surveillance image, in accordance with a slide operation performed with respect to the surveillance image displayed on the touch panel display (Laska Fig. 9A and [0156], the user of the client device may drag the indicator to any position on the event timeline causing the client device to display the video feed from that point in time forward, in another example, the user of the client device may perform a substantially horizontal swipe gesture on the event timeline to scrub between points of the recorded video footage causing the indicator to move on the event timeline and also causing the client device to display the video feed from that point in time forward; [0137], the customizable outline may be adjusted by performing a dragging gesture with any corner or side of the customizable outline; [0350], a dragging gesture to pane the zoomed region; [0407], the user is allowed to create zones of any shapes and sizes by dragging the vertices); 
Laska discloses manipulating a surveillance image by gestures/operation at a plurality of places on the touch screen but does not disclose performing a touch operation at a plurality of places on the touch panel display in a predetermined order, in an analogous art of manipulating user operation on the touch screen, Fleizach discloses: and switch from the second process to the first process (Fleizach [0333], switching from one interaction mode to another interaction mode in response to an input) when a touch operation is performed at a plurality of places on the touch panel display in a predetermined order (Fleizach [0259], touching predefined regions of the touch-sensitive surface concurrently or in accordance with a predefined sequence, such as touching four corners of the touch-sensitive surface in a predefined sequence);
Laska and Fleizach are analogous arts because they are in the same field of endeavor, manipulating objects on touch screen by user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Laska using the teachings of Fleizach to include performing a touch operation on four corners of the touch screen in a predefined sequence to switch the interaction mode. It would provide Laska’s system with enhanced capability of allowing user to manipulating surveillance image with more flexible controls.

As for claim 6, Laska discloses: wherein a rectangular region is set as the event detection region, the rectangular region being a region formed by giving a predetermined width to a line displayed on the surveillance image along a trajectory of the slide operation ([0173], displaying a customizable outline for a zone of interest on the touch screen in response to detecting selection of the “Make Zone” affordance in Fig. 9K, in Fig. 9L, the customizable outline is rectangular, in some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A). 
As for claim 7, Laska further discloses: wherein the event detection region is a region for detecting an object crossing there over or a region for detecting a predetermined event relating to an object (Abstract, the respective user interface element being associated with a respective event category of the one or more recognized event categories). As for claim 8, Laska further discloses: wherein information indicating that an event is detected is displayed on the touch panel display when the event is detected in the event detection region (Abstract, the respective user interface element being associated with a respective event category of the one or more recognized event categories).

As per Claims 1-4, it recites features that are substantially same as those features claimed by Claims 5-8, thus the rationales for rejecting Claims 5-8 are incorporated herein.

As per Claims 9-12, it recites features that are substantially same as those features claimed by Claims 5-8, thus the rationales for rejecting Claims 5-8 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ikeda	US Publication 20070064104	“Surveillance Camera System, Remote-Controlled Monitoring Device, Control Method, And Their Control Program”
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171